                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



George Martens, et al.,                                         Case No. 3:17-cv-1058

                           Plaintiffs

        v.                                                      MEMORANDUM OPINION


City of Findlay, et al.,

                           Defendants




                                        I.     INTRODUCTION

        In compliance with my previous order, the parties moved for leave to file various motions

and responses.1 Specifically, Plaintiffs moved for leave to file motions: (1) to consolidate two cases

pending in the Northern District of Ohio, Western Division (Doc. No. 32); and (2) for preliminary

injunctive relief. (Doc. No. 33). Defendants filed a motion for leave to respond in the event leave

was granted to Plaintiffs to file the motion to consolidate. (Doc. No. 34).

        After these motions for leave were filed, I held a conference with the pro se Plaintiffs and

counsel for Defendants. During the conference, I proposed consolidation of not only the two cases

for which Plaintiffs sought consolidation, but also a third pending in the Northern District of Ohio,

Western Division. All present informally agreed to consolidation, but I granted the parties leave to

file a written response to my proposal.2 (Doc. No. 35). Additionally, I also granted Defense


1
  Plaintiffs also filed two additional motions. (Doc. Nos. 29 & 30). Because these were filed in
violation of my order, I strike each. The relief sought in these motions was properly requested in
the subsequently-filed motion for leave to file a motion to consolidate. (Doc. No. 32).
2
  Because Defendants were granted leave to respond to the issue of consolidation, I hereby deny
Defendants’ pending motion as moot. (Doc. No. 34). The merits of Plaintiffs’ motion for leave on
this issue will be discussed below.
counsel’s oral motion for leave to respond to Plaintiffs’ motion for leave to file for injunctive relief.

Defendants filed a response, (Doc. No. 37), and Plaintiffs moved to file a reply, in turn.3 (Doc. No.

38).

         To determine whether to grant Plaintiffs leave to file motions for consolidation of cases and

preliminary injunctive relief, I will consider the merits of the motion which they seek to file. In

other words, if the underlying motion would be denied, leave to file the motion will also be denied.

                                       II.     CONSOLIDATION

         Currently, Plaintiffs George and Thelma Martens have three cases pending in the Northern

District of Ohio, Western Division. See Martens v. City of Findlay, No. 3:18-cv-1963 (Carr, J.); Martens

v. City of Findlay, No. 3:18-cv-1826 (Zouhary, J.); and Martens v. City of Findlay, No. 3:17-cv-1058

(Helmick, J.). Although the Martens sought leave to move for consolidation of two of these cases, I

proposed consolidation of all three.

         Federal Rule of Civil Procedure 42(a)(2) grants me broad discretion to consolidate actions

that “involve a common question of law or fact.” See also Cantrell v. GAF Corp., 999 F.2d 1007, 1011

(6th Cir. 1993). “A common factual issue, such as two lawsuits pending in the same court and

brought by the same plaintiff, is a sufficient basis for consolidation if combining the two cases will

simplify the litigation process.” 8 James Wm. Moore, Moore’s Federal Practice § 42.10[1][c][iv] (3d. ed.

2018).

         Here, all three cases name the City of Findlay, Todd Richard, Mayor Lydia Mihalik, Donald

Rasmussen, and the Ohio Attorney General as Defendants. The causes of action asserted against

the defendants in each case relate to the constitutionality and enforcement of Findlay Zoning

Ordinances. Therefore, due to the common issues of law and fact, I hereby order the three actions




3
 Construing the pro se filing liberally, as I must, I ordered further briefing on an issue which was
raised in the motion for preliminary injunction, but not fully briefed. (Doc. No. 39). Plaintiffs and
Defendants complied. (Doc. Nos. 40 & 41).
                                                    2
be consolidated and deny Plaintiffs’ motion for leave to consolidate only two of these actions as

moot. (Doc. No. 33).

                                  III.     PRELIMINARY INJUNCTION

        The Martens own several properties in the City of Findlay which they “flip” to rent or sell.

Due to the nature of the business, the Martens frequently require permits to perform construction

work on the property. But they have been denied these permits under City of Findlay Zoning

Ordinance 1165.11(E), which provides,

        Applications for any permit, review or other action as provided for in this Zoning
        Ordinance may be denied due to the applicant's lack of good standing with the City
        of Findlay. Good standing means there are no pending citations, violations,
        delinquencies, or matters pending before the municipal court against the applicant.
        All city services and agencies are within the scope of the Good Standing Clause,
        including but not limited to[,] Zoning, Engineering, Water & Utility Billing, Income
        Tax Department, Police Department, Neighborhood Enhancement & Abatement
        Team (NEAT), etc. The Zoning Administrator shall not refuse to issue a Permit
        when issues are not related to the public, such as disputes stemming from
        interpretations of covenants or private agreements between land owners.

The Martens do not contest the fact that they lack “good standing” due to criminal nuisance charges

pending before the municipal court, incurred from the alleged failure to clean up certain properties

where “unsightly debris and rubbish [were] being openly displayed,” in violation of Findlay Zoning

Ordinance 1163.01A in 2016. (Doc. No. 1-1 at 25-26, 28). Instead, they argue the City should be

enjoined from enforcing this allegedly unconstitutional Ordinance.

        A preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555 U.S.

7, 22 (2008). To make such a showing, the plaintiff “must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter, 555 U.S.

at 20; see also Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001).




                                                      3
        To satisfy the first factor of success on the merits, the Martens raise two constitutional

challenges to the Ordinance. They argue the Ordinance is not only void for vagueness, but also in

violation of due process guaranteed by the Fourteenth Amendment. I will address each in turn.

A.      VAGUENESS

        “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972). As stated

in Grayned,

        Vague laws offend several important values. First, because we assume that man is
        free to steer between lawful and unlawful conduct, we insist that laws give the person
        of ordinary intelligence a reasonable opportunity to know what is prohibited, so that
        he may act accordingly. Vague laws may trap the innocent by not providing fair
        warning. Second, if arbitrary and discriminatory enforcement is to be prevented,
        laws must provide explicit standards for those who apply them. A vague law
        impermissibly delegates basic policy matters to policemen, judges, and juries for
        resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary
        and discriminatory application.

408 U.S. at 108-09 (footnotes omitted).4 But “[t]he degree of vagueness that the Constitution

tolerates—as well as the relative importance of fair notice and fair enforcement—depends in part on

the nature of the enactment.” Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489,

498 (1982). Accordingly, due to the nature of this ordinance,5 the Martens “must demonstrate that

the law is impermissibly vague in all of its applications.” Id. at 497.

        As acknowledged by the Martens, the Ordinance will be void for vagueness only if the terms

are “so vague that men of common intelligence must… guess at its meaning and differ as to its

application[.]” Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926). But contrary to the Martens’

various suggested interpretations, the plain language of the Ordinance is clear. The Ordinance


4
  Grayned also discusses a third value offended, but this relates only to the First Amendment which is
not at issue here.
5
  This is a civil law regulating property use. As a matter of principle, “[t]he Court has also expressed
greater tolerance of enactments with civil rather than criminal penalties because the consequences of
imprecision are qualitatively less severe.” Vill. of Hoffman Estates, 455 U.S. at 498-99. Further, the
Ordinance does not implicate conduct protected by the First Amendment, which is subjected to
greater scrutiny. Id. at 497.
                                                     4
provides the specific criteria which must be met to maintain “good standing.”6 It also informs the

applicant of the consequences that may result from the failure to maintain “good standing.”

Therefore, because the Ordinance unambiguously advises the applicant of the proscribed conduct, I

conclude the Ordinance provides the necessary fair warning.

        Regarding the second value of consistent application, the Martens argue the term “may”

lends vagueness which could results in arbitrary enforcement. But this term alone does not establish

the Ordinance as “impermissibly vague in all of its applications,” as required here. Village of Hoffman

Estates, 455 U.S. at 497. Further, zoning ordinances using the word “may” are not uncommon, and

courts have routinely upheld the exercise of discretion that accompanies the term. See, e.g., EJS

Props., LLC v. City of Toledo, 698 F.3d 845, 856 (6th Cir. 2012) (“The word ‘may’ establishes

‘sufficient discretion to undercut any argument that the language of the zoning regulations vested in

[EJS] an entitlement to the [re-zoning ordinance] once the [minimum requirements] were fulfilled.’”)

(quoting Triomphe Investors v. City of Northwood, 49 F.3d 198, 203 (6th Cir. 1995)).

        Therefore, since the clearly written Ordinance violates neither the first nor second value

threatened by vague laws, the Martens are unlikely to succeed to the claim of vagueness.

B.      DUE PROCESS

        “Citizens have a substantive due process right ‘not to be subjected to arbitrary or irrational

zoning decisions.’” Braun v. Ann Arbor Charter Twp., 519 F.3d 564, 573 (6th Cir. 2008) (quoting

Pearson v. City of Grand Blanc, 961 F.2d 1211, 1217 (6th Cir. 1992)). But to establish a Fourteenth

Amendment due process claim, the Martens must show they have been deprived of a

constitutionally protected “life, liberty, or property” interest. See Braun, 519 F.3d at 573 (substantive



6
  Briefly, the Martens also allege the Ordinance is vague in that it lacks a “waiver” to the “good
standing” “condition.” This argument is not well taken. The way applicants “shed their condition,”
(Doc. No. 41 at 10), is plainly to regain “good standing” by resolving all “pending citations,
violations, delinquencies, or matters pending before the municipal court against the applicant.” If
the applicant is prevented from doing so by an external force, that is another matter. But the
Ordinance need not contain a waiver to enforcement.
                                                     5
due process); Richardson v. Twp. of Brady, 218 F.3d 508, 516-17 (6th Cir. 2000) (procedural due

process).

        Property interests such as those at issue here are created not by the Constitution, but instead

“by existing rules or understandings that stem from an independent source such as state law—rules

or understandings that secure certain benefits and that support claims of entitlement to those

benefits.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). “An abstract need or

unilateral expectation does not suffice to create a property interest; rather, a person must ‘have a

legitimate claim of entitlement.’” Richardson, 218 F.3d at 517 (quoting Roth, 408 U.S. at 577). It

follows that “[a] party cannot possess a property interest in the receipt of a benefit when the state's

decision to award or withhold the benefit is wholly discretionary.” EJS Props., LLC, 698 F.3d at 856

(quoting Med Corp., Inc. v. City of Lima, 296 F.3d 404, 409 (6th Cir. 2000)).

        The Martens allege a property interest in the permit requested.7 But the Ordinance at issue

clearly gives the zoning board discretion to deny a permit under the “good standing” clause, as

stated by the Martens. As such, the permit is a discretionary benefit, not an entitlement. Even

setting aside the Ordinance as grounds to deny the permit, the Martens fail to establish that but for

this Ordinance, the zoning board would be required to issue the requested permit. Because the

Martens are unable to show anything more than an “abstract need or unilateral expectation” in the

permit, there is no property interest at stake here which would give rise to a due process claim. See,

e.g., Wedgewood P’ship I. v. Twp. of Liberty, Ohio, 456 F. Supp. 2d 904, 932-33 (S.D. Ohio 2006).

        Even assuming arguendo that the Martens did have a protected property interest in the

permit, the claim would likely fail. A federal court may declare a zoning ordinance unconstitutional

only if it is “clearly arbitrary and unreasonable, having no substantial relation to the public health,



7
 There is no “property right in government procedures themselves.” Janosek v. City of Cleveland, 718
F.3d 578, 582 (6th Cir. 2013) (citing Richardson, 218 F.3d at 517-18). Therefore, the appeal to which
the Martens claim entitlement is not in itself a property right. Instead, this would factor into a
procedural due process analysis only after an underlying property interest is established.
                                                    6
safety, morals, or general welfare.” Vill. of Euclid, Ohio v. Amber Realty Co., 272 U.S. 365, 395 (1926);

see also Pearson, 961 F.2d at 1223 (“Whatever the state standard for review of its zoning legislation by

its own courts may be, federal court review of a zoning ordinance may only determine whether it is

clearly arbitrary and unreasonable, in the very restricted sense that it has no substantial relation to

the public health, safety, morals or general welfare.”) (internal quotations omitted).

        The interest served here, as stated by Defendants, is “protect[ing] and preserv[ing] the

character, social, and economic stability of residential, commercial, … industrial, and other use

areas” by issuing permits only to those in “good standing.” (Doc. No. 40 at 4). The Ordinance

accomplishes this purpose by ensuring permits are not issued to those who have failed to remain in

compliance with the municipalities laws, as evident here. The Martens were denied permits only

after incurring criminal charges in municipal court for failing to clean up, among other things,

“building materials” from existing properties, in violation of the local nuisance ordinance. (Doc.

No. 1-1 at 25-26). The City’s effort to prevent the same from occurring at other properties within

the City is not arbitrary or unreasonable but bears sufficient relation to its given police powers.

        Accordingly, both a substantive and procedural due process claim would likely fail here first

because there is no protected property interest at stake and second because the Ordinance is not

arbitrary or unreasonable.

C.      DISPOSITIVE FACTOR

        In sum, the Martens have failed to show they are likely to prevail on either constitutional

claim alleged in the motion for preliminary injunction. Because the failure to demonstrate this

preliminary injunctive factor is dispositive, the remaining three factors need not be addressed. See

Bonnell, 241 F.3d 800, 825 (citing In re DeLorean Motor Co., 755 F.2d 1223, 1228 (6th Cir. 1985) (“Rule

52 requires a district court to make specific findings concerning each of these four factors, unless

fewer are dispositive of the issue.”)). It follows that, since preliminary injunctive relief is not

warranted, the motion for leave to request such relief must be denied.

                                                     7
                                          IV.    CONCLUSION

        For the foregoing reasons, the Martens’ motions for leave to move for consolidation and

injunctive relief are denied. (Doc. Nos. 32 & 33). The motions filed by the Martens in violation of

my order are stricken. (Doc. Nos. 29 & 30). And Defendants’ motion for leave to file response is

denied. (Doc. No. 34).

        Further, as discussed above, the following actions are consolidated: Martens v. City of Findlay,

No. 3:18-cv-1963 (Carr, J.); Martens v. City of Findlay, No. 3:18-cv-1826 (Zouhary, J.); and Martens v.

City of Findlay, No. 3:17-cv-1058 (Helmick, J.). Pursuant to Local Rule 3.1(b)(3), I hereby order, with

the concurrence of Judges Carr and Zouhary, that the cases currently assigned to them be reassigned

to me. All future filings on any of these three cases shall be filed under case number 3:17-cv-1058.

        Finally, in light of my ruling on consolidation and preliminary injunctive relief, should the

Martens wish to amend any of the three original complaints, they may do so by filing one, and only

one, consolidated amended complaint within thirty (30) days from the issuance of this opinion. If

they chose to file such an amended complaint, Plaintiffs shall clearly designate which claims apply to

which Defendants in this action. Plaintiffs may not, without prior leave of this Court, add any

additional defendants to those already parties in these three original actions. During this window of

opportunity for Plaintiffs to amend, Defendants shall not challenge any of the existing complaints in

any of three original actions.

        Should Plaintiffs file a consolidated, amended complaint, any Defendant in the consolidated,

amended complaint is granted forty-five (45) days from the filing of the consolidated, amended

complaint to answer or otherwise challenge the complaint. If any Defendants challenge the

amended complaint other than by filing of an answer, Plaintiffs may file a memorandum in

opposition within thirty (30) days of Defendants’ challenge or challenges. Should any of the

Defendants challenge the complaint, and Plaintiffs oppose, Defendants shall have fourteen (14) days

to file any reply to Plaintiffs’ opposition.

                                                    8
So Ordered.

                  s/ Jeffrey J. Helmick
                  United States District Judge




              9
